Citation Nr: 0417923	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  99-24 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder. 

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for coccygeal strain.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied, as not well grounded, service 
connection for lower back problems, neck problems, a 
condition of the buttocks, bilateral leg problems, and 
headaches.  The veteran perfected a timely appeal of this 
determination to the Board.

When this matter was previously before the Board in February 
2001, it was remanded for further development and 
adjudication.  Because the RO confirmed and continued the 
denials of service connection, this case was returned to the 
Board, which in a September 2002 decision, denied service 
connection for cervical spine disability, low back 
disability, bilateral leg disability and coccygeal strain.  
The veteran appealed the Board's September 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in an October 2003 order, granted the parties' 
joint motion for remand, vacating the Board's September 2002 
decision and remanding the case for compliance with the terms 
of the joint motion.

In that September 2002 decision, the Board also determined 
that the veteran's headaches claim required further 
development.  The development was ordered pursuant to the 
authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
As a result, none of the development was conducted, and this 
claim will be addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As the parties pointed out in the joint motion for remand, 
dated in September 2003, while the veteran's claim was 
pending, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted, and 
that liberalizing law is applicable to the veteran's claims 
because they are pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

In the joint motion, citing the Court's decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002), the parties agreed that 
the case needed to be remanded because VA had failed to 
satisfy its duties to notify and assist under the VCAA.  With 
respect to the former duty, the parties essentially concluded 
that VA had not specifically provided the veteran with notice 
of the allocation of the burdens for obtaining evidence 
necessary to his claims, or of the evidence necessary to 
substantiate his claim.  Accordingly, on remand, the RO must 
send the veteran a letter advising him of which portion of 
the evidence he is to provide, which part, if any, the RO 
will attempt to obtain on his behalf, and a request that the 
appellant provide any evidence in his possession that 
pertains to this claims.

As to the latter duty, the parties agreed that pursuant to 
38 U.S.C.A. § 5103A(c)(3) (West 2002), VA was required to 
obtain all outstanding records from the Social Security 
Administration (SSA).  In this regard, the Board observes 
that in an April 2004 letter, the veteran's attorney 
specifically requested that the case be remanded to associate 
those records with the claims folder.

With respect to the veteran's headaches claim, as noted in 
the introduction, the Board concluded in September 2002 that 
further development was necessary.  In light of the Federal 
Circuit's decision in Disabled American Veterans v. Secretary 
of Veterans Affairs, however, no action has been taken with 
respect to this claim.  Thus, on remand, the RO must 
undertake that development, including scheduling the veteran 
for a neurological examination to determine the etiology and 
onset of this condition.  

Finally, the Board notes that in the April 2004 letter, the 
veteran's attorney specifically requested that, on remand, 
the veteran be afforded a VA neurological examination to 
address the etiology and onset of each of the veteran's 
conditions.  In light of the outstanding SSA records and the 
need to afford him an examination with respect to his 
headaches claim, the Board finds that it would be most 
expeditious if that examiner commented on the etiology and 
onset of each of the conditions for which the veteran is 
seeking service connection.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran, 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for cervical spine, low back, 
leg or coccyx problems, as well as any 
headaches, since service.  This should 
specifically include records of his 
treatment by Dr. Ashwin Trevidi, dated 
since May 2001, and from Dr. M.Y.I. Beck, 
dated since July 2001.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any cervical spine, low back, leg or 
coccyx disability, as well as any 
headaches, found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted and all pertinent 
findings should be reported.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any low back, cervical spine, 
leg, coccyx or headaches disability found 
to be present is related to or had its 
onset during the veteran's period of 
military service from November 1966 to 
October 1969, to specifically include 
whether it is related to any incident of 
service, including his December 1967 
accident wherein he was struck by an 
automobile.  

With respect to the veteran's low back, 
cervical spine, leg, coccyx claims, in 
offering these opinions, the examiner 
should comment on the assessments offered 
by Dr. Beck in his July 2000 and July 
2001 reports, as well as those of the VA 
examiner who conducted the September 1999 
VA joints examination, who prepared an 
October 1999 addendum to that report, and 
those contained in the January 2002 VA 
examination report.  

With respect to the veteran's headaches, 
the examiner should opine as to whether 
it is at least as likely as not that this 
condition had its onset during his period 
of active military service from November 
1966 to October 1969, to specifically 
include whether it is related to any 
incident of service, including his 
December 1967 accident wherein he was 
struck by an automobile.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

6.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


